Citation Nr: 1118569	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-26 514	)	DATE
	)



On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for dermatophytosis.

2.  Entitlement to restoration of a separate 20 percent rating for arthritis with limitation of motion of the left shoulder and ratings in excess of 20 and 10 percent for arthritis and recurrent dislocation of the left shoulder, respectively.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously remanded for additional development in July 2007 and in December 2010.  A February 2010 rating decision granted entitlement to service connection for posttraumatic stress disorder (PTSD) fully resolving the issue on appeal as to that matter. 

The Veteran presented testimony at a July 2006 hearing before an employee of the Board who has retired and is unavailable to participate in a decision.  The Veteran appeared for a videoconference hearing before the undersigned Veterans Law Judge.  Copies of the transcripts of those hearings are of record.

The Board notes that at his hearing in March 2011 the Veteran asserted that he had submitted a Notice of Disagreement (NOD) as to the rating assigned for PTSD in the February 2010 decision, but the available record does not include correspondence received by the Agency of Original Jurisdiction (AOJ) indicating a timely NOD was received.  The record, however, includes an October 2010 VA Report of Contact documenting a telephone conversation with the Veteran regarding a PTSD claim filed on April 15, 2010.  As the Board does not have apparent jurisdiction over a current PTSD issue, the matter is referred to the AOJ for appropriate action.  


FINDING OF FACT

On March 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


